DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 31 March 2020 in reference to application 16/831,681.  Claims 1-27 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   

Claim 3 recites the limitation "the selected predictive option" in line 2, and “the predictive option selection” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 is rejected as being dependent on claim 3 and failing to remedy the indefiniteness of claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 6-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (European Patent Application Publication EP 3,557,505) in view of Whalin (US Patent 11,170,776).

Consider claim 1, Zhu teaches a natural language understanding system (abstract) comprising one or more processors and memory storing instructions configured to be executed by the one or more processors (0131, processors, memory, RAM, storing instructions) to cause the system to: 
receive an utterance input from a user (0085, receive user input); 
transmit query data regarding the input received from the user to a plurality of language processing microservices (0085, user input may be compared against several different language models, which may be considered a language processing microservice as claimed), 

generate, based on the entities and/or utterances included in ranked lists received from the plurality of microservices, a set of predictive options (0085-0096, generating a set of candidate autocompletions based on candidate interpretations.  Autocompletions are predictive options); and 
cause display of the set of predictive options to the user, wherein each of the predictive options in the set comprises at least one of the following: (1) a suggested entity, and (2) a suggested utterance (0085-0096, figure 5A, autocompletion suggestions including a slot suggestions or intent suggestion, are displayed to user.).
Zhu does not specifically teach wherein each of the plurality of language processing microservices is configured to: 
apply a respective algorithm to compare the query data to a respective data source comprising one or more of (1) entities and (2) utterances; 
apply a respective rating algorithm to generate a ranked list based on the entities and/or utterances represented by the respective data source; and 
generate a respective query response payload, wherein generating the payload comprises selecting, based on the ranked list, a respective subset of the entities and/or utterances.

apply a respective algorithm to compare the query data to a respective data source comprising one or more of (1) entities and (2) utterances (col 22 line 35-67, each recognizer determines entities and intents using a particular model); 
apply a respective rating algorithm to generate a ranked list based on the entities and/or utterances represented by the respective data source (col 21 lines 47-50, scoring outputs of recognizers, col 24 line 60- col 25 line 26, scoring may be used to generate overall n-best lists); and 
generate a respective query response payload, wherein generating the payload comprises selecting, based on the ranked list, a respective subset of the entities and/or utterances (col 24 line 24- col 25 line 26, outputs of the various NLU recognizers are combined into a single n-best list of potential interpretations).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use multiple NLU systems in parallel as taught by Whalin in the system of Zhu in order to incorporate different potential interpretations of an input from different domain functions or applications into the final candidate interpretations of the user input (Whalin col 21 lines 23-35).

Consider claim 2, Zhu teaches the system of claim 1, wherein the instructions are further configured to cause the system to: 

in accordance with the predictive option selected by the predictive option selection input, execute an interactive conversation model (0007, 0063, system may execute interactive tasks based on selection of predicted input).

Consider claim 4, Zhu teaches the system of claim 1, wherein the instructions are further configured to cause the system to: 
detect a suggested entity selection input from the user indicating selection of one of the displayed suggested entities (0007, 0063, user may select one of the predicted inputs which may include names i.e. entities, see figure 5b); and 
in accordance with the suggested entity selected by the suggested entity selection input, execute an interactive conversation model (0007, 0063, system may execute interactive tasks based on selection of predicted input).

Consider claim 6, Zhu teaches The system of claim 1, wherein one or more of the respective data sources is configured to be populated by a conversation modeling system (0081, NLU components including models based on task completion systems… which us conversation).

Consider claim 7, Zhu teaches the system of claim 1, wherein one or more of the respective data sources is configured to be populated by an API push/pull request 

Consider claim 8, Zhu teaches the system of claim 1, wherein one or more of the respective data sources is configured to be populated by information from a streaming service topic (0051, 53, and 47, data from social network may be used for generating suggested inputs. Social networks include streaming service topics such as music and video).

Consider claim 9, Whalin teaches The system of claim 1, wherein one or more of the respective rating algorithms is configured to assign confidence scores, based on the utterance input, to entities and/or utterances included in the respective data source (col 21 lines 47-50, scoring outputs of recognizers i.e. matches of input to grammar items, col 24 line 60- col 25 line 26, scoring may be used to generate overall n-best lists).

Consider claim 10, Whalin teaches the system of claim 9, wherein selecting the respective subset of the entities and/or utterances comprises applying a threshold to the confidence scores (col 24 line 65 - col 25 line 10, thresholding so that only the top n-results returned).

Consider claim 11, Whalin teaches the system of claim 10, wherein the threshold is set in accordance with a highest confidence score among confidence scores for a 

Consider claim 12, Zhu and Whalin teach the system of claim 1, wherein generating the set of predictive options comprises applying a collective ranking algorithm to the entities and/or utterances included in ranked lists received from the plurality of microservices (Zhu 0085-0096, generating a set of candidate autocompletions based on candidate interpretations.  Autocompletions are predictive options, Whalin col 24 line 65 - col 25 line 10 n-best list of suggestions from each of the NLU recognizers compiled).

Consider claim 13, Zhu teaches the system of claim 1, but does not specifically teach wherein generating the set of predictive options comprises normalizing confidence scores included in the ranked lists received from the plurality of microservices.  
In the same field of natural language processing, Whalin taches wherein generating the set of predictive options comprises normalizing confidence scores included in the ranked lists received from the plurality of microservices (col 25 lines 10-30, n-best list compiled with scores of different recognizers normalized to the same scale – i.e. from 0-1).
	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to normalize scores as taught by Whalin in the system of Zhu in order to allow scores from different recognizers to be accurately compared.

Consider claim 14, Whalin teaches the system of claim 1, wherein one or more of the plurality of language processing microservices comprises an intent detection service configured to detect one or more intents based on the utterance input (col 22 line 35-67, each recognizer determines entities and intents using a particular model).

Consider claim 15, Whalin teaches the system of claim 1, wherein one or more of the plurality of language processing microservices comprises an entity extraction service configured to extract one or more entities from the utterance input (col 22 line 35-67, each recognizer determines entities and intents using a particular model).

Consider claim 16, Whalin teaches the system of claim 1, wherein one or more of the plurality of language processing microservices comprises an utterance lookup service configured to provide suggested utterances based on the utterance input (0085-0096, figure 5A, autocompletion suggestions generated and suggested based on input).

Consider claim 17, Zhu and Whalin teaches The system of claim 1, wherein one or more of the plurality of language processing microservices comprises an entity lookup service configured to provide suggested entities based on the utterance input (Zhu, 0085-0096, figure 5A, autocompletion suggested entities generated and suggested based on input.  Whalin col 22 line 35-67, each recognizer determines entities and intents using a particular model).

Consider claim 18, Zhu teaches the system of claim 1, wherein one or more of the plurality of language processing microservices comprises a well-known utterance service configured to provide suggested well-known utterances based on the utterance input (0089, suggestions may be based on known entities or events, such as those known currently to the user).

Consider claim 19, Zhu teaches the system of claim 1, wherein one or more of the plurality of language processing microservices comprises a reading comprehension service configured to provide responses based on content extracted from one or more documents (0089, training model based on post and messages within the social network.).

Consider claim 20, Zhu teaches the system of claim 1, wherein one or more of the plurality of language processing microservices comprises an enterprise insights and profiling service configured to provide suggested entities and/or suggested utterances based on the utterance input and a data structure indicating relationship scores among entities and intents (0078, 0103, suggestions based on relationships including business relationships etc., also see figure 7).

Consider claim 21, Zhu teaches the system of claim 1, but does not specifically teach wherein the instructions are further configured to cause the system to select the plurality of language processing microservices from a set of available microservices.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to select a subset of recognizers based on an input as taught by Whalin the system of Zhu in order to reduce the computing requirements (Whalin col 21 lines 15-23).

Consider claim 22, Whalin teaches the system of claim 21, wherein selecting the plurality of microservices is based on the utterance input (col 21 lines 23-45, system may selected a subset of available recognizers based on input to process text to determine possible interpretations).

Consider claim 23, Zhu teaches the system of claim 22, wherein selecting the plurality of microservices based on the utterance input comprises selecting one or more of the plurality of microservices in accordance with a determination as to whether the utterance input comprises typed characters (0060, if input is speech, ASR may be activated, if text, ASR not activated).

Consider claim 24, Zhu teaches the system of claim 22, wherein selecting the plurality of microservices based on the utterance input comprises selecting one or more 

Consider claim 25, Zhu teaches the system of claim 21, wherein selecting at least one microservice of the plurality of microservices is based on an output generated by another one of the plurality of microservices (col 22 line 34-65, slots may be filled and saved for processing by other recognizer components).

Consider claim 26, Zhu teaches A method for natural language understanding (abstract) configured to be performed by a natural language understanding system comprising one or more processors (0131, processors, memory, RAM, storing instructions), the method comprising: 
receiving an utterance input from a user (0085, receive user input); 
transmitting query data regarding the input received from the user to a plurality of language processing microservices (0085, user input may be compared against several different language models, which may be considered a language processing microservice as claimed), 
receiving, from each of the plurality of microservices, a respective payload comprising the respective subset of entities and/or utterances along with their associated respective ratings (0085-86, comparison to different language models may result in different candidate interpretations being made. 0093, these may be ranked.); 

causing display of the set of predictive options to the user, wherein each of the predictive options in the set comprises at least one of the following: (1) a suggested entity, and (2) a suggested utterance (0085-0096, figure 5A, autocompletion suggestions including a slot suggestions or intent suggestion, are displayed to user.).
Zhu does not specifically teach wherein each of the plurality of language processing microservices is configured to: 
apply a respective algorithm to compare the query data to a respective data source comprising one or more of (1) entities and (2) utterances; 
apply a respective rating algorithm to generate a ranked list based on the entities and/or utterances represented by the respective data source; and 
generate a respective query response payload, wherein generating the payload comprises selecting, based on the ranked list, a respective subset of the entities and/or utterances.
In the same field of natural language processing, Whalin teaches wherein each of the plurality of language processing microservices (col 21 lines 23-35, multiple NLU recognizers) is configured to: 
apply a respective algorithm to compare the query data to a respective data source comprising one or more of (1) entities and (2) utterances (col 22 line 35-67, each recognizer determines entities and intents using a particular model); 

generate a respective query response payload, wherein generating the payload comprises selecting, based on the ranked list, a respective subset of the entities and/or utterances (col 24 line 24- col 25 line 26, outputs of the various NLU recognizers are combined into a single n-best list of potential interpretations).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use multiple NLU systems in parallel as taught by Whalin in the system of Zhu in order to incorporate different potential interpretations of an input from different domain functions or applications into the final candidate interpretations of the user input (Whalin col 21 lines 23-35).

Consider claim 27, Zhu teaches A non-transitory computer-readable storage medium storing instructions for natural language understanding, the instructions configured to be executed by a natural language understanding system comprising one or more processors (0131, processors, memory, RAM, storing instructions), the instructions configured to cause the system to: 
receive an utterance input from a user (0085, receive user input); 
transmit query data regarding the input received from the user to a plurality of language processing microservices (0085, user input may be compared against several 
receive, from each of the plurality of microservices, a respective payload comprising the respective subset of entities and/or utterances along with their associated respective ratings (0085-86, comparison to different language models may result in different candidate interpretations being made. 0093, these may be ranked.); 
generate, based on the entities and/or utterances included in ranked lists received from the plurality of microservices, a set of predictive options (0085-0096, generating a set of candidate autocompletions based on candidate interpretations.  Autocompletions are predictive options); and 
cause display of the set of predictive options to the user, wherein each of the predictive options in the set comprises at least one of the following: (1) a suggested entity, and (2) a suggested utterance (0085-0096, figure 5A, autocompletion suggestions including a slot suggestions or intent suggestion, are displayed to user.).
Zhu does not specifically teach wherein each of the plurality of language processing microservices is configured to: 
apply a respective algorithm to compare the query data to a respective data source comprising one or more of (1) entities and (2) utterances; 
apply a respective rating algorithm to generate a ranked list based on the entities and/or utterances represented by the respective data source; and 
generate a respective query response payload, wherein generating the payload comprises selecting, based on the ranked list, a respective subset of the entities and/or utterances.

apply a respective algorithm to compare the query data to a respective data source comprising one or more of (1) entities and (2) utterances (col 22 line 35-67, each recognizer determines entities and intents using a particular model); 
apply a respective rating algorithm to generate a ranked list based on the entities and/or utterances represented by the respective data source (col 21 lines 47-50, scoring outputs of recognizers, col 24 line 60- col 25 line 26, scoring may be used to generate overall n-best lists); and 
generate a respective query response payload, wherein generating the payload comprises selecting, based on the ranked list, a respective subset of the entities and/or utterances (col 24 line 24- col 25 line 26, outputs of the various NLU recognizers are combined into a single n-best list of potential interpretations).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use multiple NLU systems in parallel as taught by Whalin in the system of Zhu in order to incorporate different potential interpretations of an input from different domain functions or applications into the final candidate interpretations of the user input (Whalin col 21 lines 23-35).

Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Consider claim 3, the prior art of record does not teach or fairly suggest the limitations of “wherein: the selected predictive option comprises a suggested utterance; the instructions are further configured to cause the system to: in response to detecting the predictive option selection input selecting the suggested utterance, display an entity prompt for the user to enter an entity data input; receive an entity data input from the user; in response to receiving the entity data input, forward the entity data input to one or more of the plurality of microservices; receive, from each of the one or more of the plurality of microservices, a respective entity payload comprising a respective set of entities and associated respective ratings; generate, based on the sets of entities received in the one or more entity payloads, a set of suggested entities; cause display of the set of suggested entities to the user.”  For purposes of examination claim 2 is assumed to be properly dependent on claim 2 to provide antecedent basis. Therefore claim 3 contains allowable subject matter.

Claim 5 depends on and further limit claim 3 and therefore contains allowable subject matter as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang et al. (US PAP 2020/0312324)  also teaches using multiple natural language understanding systems to generate results.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655